Disciplinary counsel for the Professional Responsibility Board has petitioned the Court for an order immediately suspending respondent George Harwood, Esq. from the practice of law pending completion of disciplinary proceedings against him. Following a hearing on the matter on March 29,2005, in which respondent was represented by counsel, and having reviewed the parties’ filings, the Court concludes the evidence sufficiently establishes that respondent has violated the Vermont Rules of Professional Conduct and presently poses a substantial threat of harm to the public. Therefore, pursuant to Rule 18(B) of Administrative Order 9, the Court ORDERS:
l.That respondent’s license to practice law is immediately suspended on an interim basis pending final disposition of the disciplinary proceedings that are pending against him;
*5512. That respondent shall comply with all of the provisions of Rule 23 of Administrative Order 9;
3. That respondent shall not transfer or cause to :be transferred, withdraw or cause to be withdrawn, or take any other action that affects client funds in the trust, escrow, and bank accounts that he maintains without the express approval of a court of the State of Vermont, with advance notice to disciplinary counsel;
4. That respondent, at his own expense, shall submit a full financial audit of his ■ operating, trust, escrow, closing, and bank accounts. Said audit shall be conducted by a. certified public accountant chosen by disciplinary counsel;
5. That Joseph F. Cahill, Esq. is appointed as trustee to protect the interests, financial and otherwise, of respondent’s clients.